Citation Nr: 0427369	
Decision Date: 10/04/04    Archive Date: 10/12/04

DOCKET NO.  02-11 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

1.  Entitlement to service connection for right carpal tunnel 
syndrome.

2.  Entitlement to service connection for left carpal tunnel 
syndrome.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel






INTRODUCTION

The veteran had active military service from August 1991 to 
March 1998. This appeal arises before the Board of Veterans' 
Appeals (Board) from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied both the veteran's claim 
seeking entitlement to service connection for right carpal 
tunnel syndrome, and his claim seeking entitlement to service 
connection for left carpal tunnel syndrome.

The Board notes that in a November 1998 rating decision, the 
RO denied the veteran's claim seeking service connection for 
right and left carpal tunnel syndrome because the claim was 
not well grounded.  In March 2001, the RO provided the 
veteran notice of The Veterans Claims Assistance Act of 2000 
(VCAA) requirements, and also informed the veteran that his 
previously denied service connection claim for right and left 
carpal tunnel syndrome would be reviewed. 

In April 2003, the Board determined that additional 
development was required, and requested that the veteran be 
afforded an orthopedic and neurological examination regarding 
the nature and etiology of his right and left carpal tunnel 
syndrome. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

?	This appeal is remanded for the RO to schedule an 
orthopedic and neurological examination regarding the 
issue on appeal.

Under 38 U.S.C.A. § 5103A (d) (West 2002), VA must provide a 
claimant with a medical examination in disability 
compensation cases in which there is competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of a disability, and the record indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval or air service, but the 
record does not contain sufficient medical evidence for VA to 
make a decision on the claim.

In this case, according to VA outpatient records dated June 
2003, the veteran reported recurrent wrist pain.  He was 
diagnosed with carpal tunnel syndrome, symptomatic with 
overuse.  The veteran's service medical records dated 
September 1996 indicated that the veteran complained of 
bilateral wrist pain, for a period of three to four months.  
The pain was worse in the afternoon and during sleep.  The 
veteran experienced a dull ache and soreness sometimes.  The 
examiner's assessment was bilateral wrist pain; rule out 
carpal tunnel.  The veteran was referred for neurology 
consultation.  According to an October 1996 nerve conduction 
study report, the veteran had no electrophysiologic evidence 
of a median neuropathy at the wrist on either side.  In 
February 1999, the veteran reported numbness and pain on both 
hands for several years.  The pain was worse at night, and he 
wore braces to relieve the pain.  Upon examination, the VA 
examiner stated that the veteran had a normal 
electrophysiological study with no evidence of median or 
ulnar nerve entrapment.  

While the veteran received VA outpatient care following April 
2003, it does not appear that he received an orthopedic and 
neurological examination following the Board's April 2003 
request.  The record does not contain a statement regarding 
the nature and etiology of the veteran's right and left 
carpal tunnel syndrome.  Therefore, the RO should arrange for 
a VA examiner to examine the veteran and comment on whether 
his right and left carpal tunnel syndrome is related to 
service.  

Accordingly, the case is REMANDED for the actions listed 
below:  
 
1.  The veteran should be scheduled for a 
VA orthopedic and neurological 
examination.  The claims folder and a 
copy of this REMAND should be made 
available to the physician in conjunction 
with the examination.  The examination 
should include all tests deemed necessary 
by the examiner to include a nerve 
conduction test.  The examination report 
must include responses to the following 
items:
 
a.  Does the veteran have right 
carpal tunnel syndrome? 

b.  If the answer to item (a) above 
is yes, the examiner should state a 
medical opinion as to whether it is 
as least as likely as not that the 
right carpal tunnel syndrome is the 
result of a disease or injury the 
veteran had in service? 

c.  Does the veteran have left 
carpal tunnel syndrome? 

d.  If the answer to item (c) above 
is yes, the examiner should state a 
medical opinion as to whether it is 
as least as likely as not that the 
left carpal tunnel syndrome is the 
result of a disease or injury the 
veteran had in service?

All indicated testing in this regard 
should be accomplished.  A complete 
rationale for any opinion expressed must 
be provided.  

If it is not feasible to answer any of 
these questions, this should be so 
stated.  The claims folder and a copy of 
this REMAND must be made available to the 
examining physician in conjunction with 
the examination so that he/she may review 
pertinent aspects of the veteran's 
medical history.

2.  The RO should re-adjudicate the 
veteran's claim of entitlement to service 
connection for right and left carpal 
tunnel syndrome.  In the event that the 
claim is not resolved to the satisfaction 
of the veteran, he should be furnished a 
Supplemental Statement of the Case 
regarding entitlement to service 
connection for right and left carpal 
tunnel syndrome which includes a summary 
of the additional evidence submitted, any 
additional applicable laws and 
regulations, and the reason for the 
decision.  The veteran must be given the 
opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order.  
 
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


